PER CURIAM.
The Ragoonanans contend the trial court improperly dismissed with prejudice their complaint for medical malpractice against *1179Associates in Obstetrics & Gynecology, K.K. Yankopolus, M.D., Philip F. Waterman II, M.D., Randall P. Cowdin, M.D., and Stuart Don Levy, M.D., (collectively referred to as “Associates”). We agree and reverse. This is the second time this court has reversed an order of dismissal in this case. See Ragoonanan v. Associates in Obstetrics & Gynecology, 619 So.2d 482 (Fla. 2d DCA 1993). The trial court dismissed the complaint in the instant appeal on a finding that the pleadings entitled Associates to sovereign immunity pursuant to section 768.28(9)(a), Florida Statutes (1991). We continue to adhere to our prior holding that this issue is controlled by Testa v. Pfaff, 464 So.2d 220 (Fla. 1st DCA 1985). Accordingly, we reverse the order dismissing Associates with prejudice and remand for further proceedings.
CAMPBELL, A.C.J., and BLUE and FULMER, JJ., concur.